Citation Nr: 1505508	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  08-23 194A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of a back injury, to include left side hurting and a left foot injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  

INTRODUCTION

The Veteran served on active duty from September 1948 to September 1949 and from August 1950 to August 1951.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The issue on appeal has been recharacterized as noted on the title page to better reflect the Veteran's contentions.

In July 2010, the Veteran testified at a Travel Board hearing before the undersigned.  The Veteran previously testified at a Decision Review Officer (DRO) hearing in July 2008.  

In September 2010, the Board reopened and remanded the claim for additional development.  The Board again remanded the claim for additional development in February and September 2014.  The case has since been returned to the Board for further appellate consideration.   

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that the Veteran's claim must again be remanded.  For reasons explained immediately below, a remand is necessary for further evidentiary development, and to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).
      
Pursuant to the February and September 2014 remands, the Veteran was scheduled for a VA examination for his back and left leg injury in April and November 2014.  The Veteran failed to report to both examinations.  Although the it appears that the Veteran was notified of the November 2014 examination, evidence in Virtual VA shows that he was declared incompetent by VA.  A January 2011 VA Fiduciary Agreement shows that his son is serving as his legal guardian and custodian.  There is no indication that the Veteran's son was notified of the VA scheduled VA examinations.  

Evidence of record also shows that the Veteran is living an assisted living facility or nursing home.  If the Veteran is physically unable to appear for a VA examination, arrangements should be made to have him examined by an appropriate examiner at the assisted living or nursing home facility where he resides.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO/AMC should attempt to confirm the Veteran's and his legal guardian son's current contact information, to include confirming any necessary updates to VA databases.  All attempts to confirm this information should be properly documented in the claims file. 

2.  The Veteran and his legal guardian are to be notified that it is their responsibility to report for VA examinations and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014). 

The Veteran's representative (currently The American Legion), should be sent copies of all documents that are sent to the Veteran.

3.  Schedule the Veteran for an appropriate VA examination to address the Veteran's residuals of a back and left lower extremity injury.  If the Veteran is physically unable to appear for a VA examination, arrangements should be made to have him examined by an appropriate medical provider at the assisted living or nursing home facility where he resides.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the report of the examination must note review of the file.  Relevant Virtual VA and VBMS records (if any) must be reviewed.  

For the Veteran's claimed residuals of a back condition, to include left side hurting and a left foot injury, please provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any disability was caused by or etiologically related to active duty. 

Address the possibility of any current back condition and direct particular attention to the August 2006 letter written by Dr. K, which suggests a link between a current disability and service.  Findings of congenital shortening and muscle atrophy of the left lower extremity during the December 1973 VA examination and findings and opinions of the June 2012 VA examiner must also be addressed and considered.

The examiner must reconcile any opinion with all other clinical evidence of record.  A complete rationale must be provided for any opinion expressed.
 
4.  Following completion of the above, the AOJ must readjudicate the Veteran's claim.  Consideration must be given to all additional evidence received since issuance of the most recent statement of the case.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran, his legal guardian, and his representative appropriate opportunity to respond.  Thereafter, the case must be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



